AO 91 (Rev. 02/09) Criminal Complaint




              United States District Court
                                                               for the
                                                    Western District of New York



                          United States of America

                                                                                   Case No,20-mj-1016
                                           V•



                Andrew Lynch, a/k/a Gregoiy O'Neil

                                        Defendant




                                                      CRIMINAL COMPLAINT


         I, the complainant in this case, state that the following is true to the best of my knowledge and belief;


        (1)       On or about April 29, 2018, in the Western District of New York, and elsewhere, the defendant,
ANDREW LYNCH, a/k/a GREGORY O'NEIL, employed, used, persuaded, induced, enticed, and coerced a
minor to engage in sexually explicit conduct for the purpose of producing a visual depiction ofsuch conduct, which
visual depiction was transported in interstate commerce, all in violation of Title 18, United States Code, Section
2251(a);


        (2)       From about April 29, 2018 until May 28, 2018, in the Western District of New York, and elsewhere,
the defendant, ANDREW LYNCH,a/k/a GREGORY O'NEIL, with the intent to injure, harass, and intimidate
another person, used facilities ofintestate or foreign commerce,including internet websites, to engage in a course of
conduct that caused, attempted to cause, or would be reasonably expected to cause substantial emotional distress to
the victims, all in violation of Title 18, United States Code, Section 2261A(2)(6); and


         (3)      On or about April 29, 2018, in the Westem District of New York, and elsewhere, the defendant,
ANDREW LYNCH,a/k/a GREGORY O'NEIL, using any facility and means of interstate and foreign commerce,
that is, the internet, did knowingly attempt to persuade, induce,entice, and coerce an individual who had not attained
the age of 18 years to engage in sexual activity for which any person could be charged with a criminal offense, all in
violation of Title 18, United States Code, Section 2422(b).
This Criminal Complaini is based on these facts:



       Continued on the attached sheet.




                                                               Complaiiianl s signature


                                                   RANDALL E. GARVER
                                                   SPECIAL AGENT
                                                   FEDERAL BUREAU OF INVESTIGATION
                                                                Printed luiine and title




Sworn to before me and signed in my presence.


Date: March     . 2020                                            9Judge s signat^e

                                                   HONORABLE JEREMIAH J, MCCARTHY
City and State: Buffalo. New York                  UNITED STATES MAGISTRATE JUDGE
                                                                 Printed name and title
                     AFFIDAVIT IN SUPPORT OF A COMPLAINT


                                I.    INTRODUCTION



       I, Randall E. Garver, after being duly sworn, depose and state as follows:


       1.      I am a Special Agent of the Federal Bureau ofInvestigation (FBI)and entered

on duty in May 2006. I am currently assigned to the Buffalo Field Office and work on cases

associated with the Violent Crimes Against Children Program, which targets individuals

involved in the online sexual exploitation ofchildren. As part ofthese duties, I have become

involved in the investigation ofsuspected violations ofTitle 18, United States Code, Sections

2251, 2252, 2252A, 2422, and 2423. I have also participated in various FBI mandated and

volunteer training for the investigation and enforcement offederal child pornography laws in

which computers are used as the means for receiving, transmitting, and storing child

pornography.



       2.      I make this affidavit in support of a criminal complaint charging ANDREW

LYNCH("LYNCH"), with violations ofTitle 18 U.S.C. Sections 2251 [Production of Child

Pornography], 2261A(2)(B)[Cyberstalking], and 2422(b)[Attempted Enticement].


       3.      The statements contained in this affidavit are based upon my investigation,

information provided by other law enforcement officers, other personnel specially trained in

the seizure and analysis of computers and electronic media, and on my experience and

training. Because this affidavit is being submitted for the limited purpose of securing a

complaint,I have notincluded each and every fact known to me concerning this investigation.
I have set forth only the facts necessary to establish probable cause to believe that LYNCH

knowingly violated Title 18, United States Code Sections, 2251,2261 A(2)(B), 2422(b).

                               II.   PROBABLE CAUSE

       4.     The investigation to date has shown that there is probable cause to believe that

LYNCH used a Facebook account "gregory.oneil.752" to engage in sexual conversations and

obtain sexually explicit images from multiple victims under the age of 18. LYNCH then used

those conversations and images to coerce the victims into sending additional explicit pictures,

videos, and engaging in sexual video chats. Engaging in such behavior is commonly referred

to as "sextortion" and can escalate to cyberstalking. Here, LYNCH'S conduct also led to the

production ofchild pornography in certain instances. The fu^t victim was a 17-year-old girl

from Westem New York (Victim 1). Pursuant to her consent, I searched her Facebook

account to obtain her conversations with gregory.oneil.752. I then used the content of those

conversations to obtain a Federal search warrant for the gregory.oneil.752 Facebook account.

Additional victims (Victims 2-5) were identified by the investigation based on information

Facebook provided pursuant to the search warrant. Moreover, my analysis of the Facebook

search warrant return revealed that this investigation has numerous victims of Cyberstalking

and Production of Child Pornography, which the FBI continues to identify.

                                         VICTIM 1


       5.     On or about May 24,2018, Cattaraugus County(New York)Sheriffs Office

Deputy Benjamin Shields called me and advised that Victim 1, who he and I previously

interviewed on a separate matter, was the victim of a sextortion plot. Deputy Shields and I

agreed to meet the following day in Gowanda, near Victim I's home.

                                              2
       6.     On or about May 25,2018,1 interviewed Victim 1 with Deputy Shields.

Victim 1 said that on or about May 14, 2018, she received a Facebook friend request from

gregory.oneil.752, who the investigation has since identified as LYNCH. Victim 1 noticed

several common Facebook friends with gregory.oneil.752 and therefore accepted the request.

The two conversed for a time over Facebook Messenger and Victim 1 advised "I'll be 18 on

Thursday"; LYNCH wrote that he was 18. During the interview. Victim 1 said she sent

LYNCH nude images and masturbation videos that she produced at his direction, some of

which she produced while 17-years-old (though days from turning 18). After sending some

nude images, Victim 1 declined to send more. LYNCH advised Victim 1 if she did not send

explicit pictures and videos to him, he would post the prior conversations and images to her

Facebook account so that Victim 1's family and friends would see her nude images. Victim

1 said she was scared so she complied with the requests. Victim 1 consented to the FBI

searching her Facebook account. The same day, I searched Victim I's Facebook Messenger

conversation with LYNCH,some of which is further described in the following paragraphs.



       7.     Based on my review of Victim 1's Facebook account,I learned that on or about

May 15, 2018, Victim 1 and LYNCH exchanged ages as discussed above, establishing that

Victim 1 was 17 and LYNCH 18 years old, respectively. LYNCH sent an image, purportedly

of himself, wearing shorts with no shirt on, making a muscle with his arm he held a phone

with the other. LYNCH requested a photograph of Victim 1 and she sent a picture of herself

wearing a sweatshirt holding a cigarette that showed her nose and mouth. Victim 1 said she

looked like a bum and LYNCH wrote that Victim 1 was "still cute...those lips...1 love them."

                                             3
LYNCH then sent a picture of an erect penis with the text, "they would look great around

my cock lol." Victim 1 replied "dude really..       and LYNCH wrote "yeah...why don't like?"

Victim 1 wrote "I do but I wasn't expecting that." LYNCH wrote that Victim 1 was sexy,

and when Victim 1 asked why, he replied "pale nice lips pretty eyes slim body...! would so

hit it." LYNCH asked Victim 1 to "send me a picture like I sent you," to which Victim 1

replied that she may do so once home;LYNCH wrote "I'll make a video of me if you do...so

would you flick me?" Victim 1 replied "maybe."



       8.     On or about May 15, 2018, the conversation continued, when LYNCH asked

"so can I get a picture," and Victim 1 replied "no sorry." The two then discussed Victim 1

having unprotected sex with an individual. LYNCH posted a screenshot ofFacebook profile

pictures of Victim 1's mother, aunt, cousin, and grandmother and wrote, "well do as I ask or

I'll post our conversation to them and your friends...1 will post our conversation to them and

your friends if you don't do as I ask." Victim 1 asked "Y" and LYNCH replied "because I

want to see your body...just know if you block me or anything I already have them ready to

message." Victim 1 wrote,"okwelll won'tjust don't do it please...I'll send the pics just don't

message them." LYNCH promised he would not send the conversation yet, and Victim 1

asked "and do you do this to all the girls you talk to." LYNCH wrote that he did not and

that there was "something about you...I need to see...I need to cum to you," and Victim 1

sent a close-up picture of her vagina which was held open by her fingers. LYNCH replied

"tits and face," and Victim 1 sent a picture of her breasts to which LYNCH wrote "with your

face." Victim 1 replied "I can't do that unless ik [I know] you are not going to show anyone

                                                4
or msg them to my family." LYNCH assured Victim 1, "I swear if you do as I ask I

won't...I'm an asshole but not that big of an asshole." Victim 1 then sent a picture that

showed her face and breasts. LYNCH then wrote,"and lull body nude pic...hello...you need

to answer" before Victim 1 sent a nude picture of her body that exposed her breasts, torso,

and pubic region.



       9.     Victim 1 then asked,"Ok can I be done with pics now please," and LYNCH

replied "[n]ow pussy pic...your not done till I cum." Victim 1 wrote,"my family is starting

to wonder where I went...and please don't make them," to which LYNCH wrote,"pussy pic

now...make sure it has light so I can see it." Victim 1 wrote that several years ago she was

the Victim 1 of a rape and advised LYNCH "I feel like I did when it happened," referring to

the rape. Victim 1 continued and asked "and can I ask you y you r tormenting me like this,"

andLYNCH wrote "lucking sexy body...ok now pussy pic." Victim 1 sent a close-up picture

of her vagina and asked "can I please be done now"; LYNCH replied "no pussy pic without

you spreading." Victim 1 sent another picture of her vagina and asked, "are you almost

done"; LYNCH wrote "find something to fuck your pussy with." Victim 1 replied she had

nothing but fingers, and LYNCH wrote "find something...and make a video of you fucking

yourself...or video chat with me...if you do that we are good for the night...if not I post your

pictures."



       10.    After a delay, the conversation continued on the same day when LYNCH

wrote "posting...1 guess I'll have to." After attempts to video chat each other, LYNCH wrote

                                               5
"you are good I didn't post...we will video chat tomorrow night." Victim 1 asked, "and

please can you erase our convo and send me a pic after you do that." LYNCH wrote,

"ok...after the video chat tomorrow"; Victim 1 protested asking that the pictures and

conversation be deleted now, which LYNCH refused. Victim 1 asked why he will not delete

the conversation and to which LYNCH replied "to get you to do as I want...because that

body is perfect." Victim 1 wrote, "you said you weren't that much of an asshole but you

really are...you really are I honestly don't even want to talk to you but ifI don't your gonna

post." LYNCH replied,"well I'm going to bed anyway so one last pic ofyou fucking yourself

with something." Victim 1 answered "after this you have to delete everything," and LYNCH

wrote that he would do so only after their video chat the following night and advised,"do it

now...fmd something"; Victim 1 wrote, "you really know how to make a girl cry" before

sending another close picture of her vagina.



       11.    Victim 1 then sent a screen shot from another Facebook user who wamed

against the sextortion activities of LYNCH and wrote, "hmmm should've looked into you

more" and LYNCH replied,"you should have lol." Victim 1 wrote, "I'll get your video and

I'm done for the night" before sending a picture ofher masturbating and sent "you never said

how long and that is what you are getting now I am going to bed so good night." LYNCH

replied "longer or I post and 1 want to see your whole body naked at least a minute." Victim

1 said she could only do short videos and LYNCH replied "then make 6 ofthem." Victim 1

sent two additional masturbation videos and asked if she could go to bed. LYNCH replied

"nope video chat be naked and light on." Victim 1 asked "Y can't I go to bed I have

                                               6
school...and you said tomorrow." LYNCH wrote "I'm homy again so do it again really go

to town on your pussy finger deep and try to make yourself cum." Victim 1 replied "I can't

make myselfcum..      to which LYNCH wrote "just try I'm not asking you to cum Ijust want

you to go hard." Victim 1 asked if it could wait until the morning because she was exhausted

and LYNCH wrote "no now." Victim 1 asked "y r you doing this," and LYNCH replied "do

it"; Victim 1 again asked "y r you doing this," and LYNCH wrote "do it now or I post."

LYNCH wrote that Victim 1 needed to video chat, not send a video; the chat log revealed

that the video chat ended at 8:32 pm. Victim 1 wrote, "now delete everything and I want

proof."



       12.    In total, on or about May 15,2018(two days prior to Victim 1's I8th birthday).

Victim 1 produced and sent at least seven pictures and videos to LYNCH that constituted

child pornography.



       13.    On or about May 16,2018, Victim 1 asked,"did you delete everything yet,"

to which LYNCH replied,"nope because round 2 is tonight and you better find something to

fiick your pussy with if you don't I will post everything make sure it's big." Victim 1 asked,

"Y do you want to do this to me," and LYNCH replied "cuz I can." Victim 1 wrote,"[yjou'll

have to wait till I go to bed to get pics and videos and this is the last time cuz you said you

promised that after the video chat you would erase everything...so this is it...last time...and

I want proof that you erased everything got it." LYNCH replied "ok but you better find

something big to fuck." The two continued with Victim 1 stating that she wanted everything

                                              7
over because she did not want to deal with LYNCH on her birthday the following day.

LYNCH advised she was lucky he is not making her have sexual intercourse with him. Victim

1 wrote that he was lucky because she was considering reporting this to law enforcement.

LYNCH eventually wrote that he was too high ("stoned") to communicate with Victim 1

further on this day.



       14.    On or about May 17, 2018, LYNCH wrote Victim 1 "it's your birthday," to

which Victim 1 wrote he would have to wait until she went to bed to communicate. LYNCH

wrote,"did you ever find something to ftick?" Victim 1 asked ifshe could be left alone to do

homework, and LYNCH replied "tits and face then yea." LYNCH continued to ask Victim

1 vulgar questions regarding vaginal and oral sex.



       15.    On or about May 18, 2018, Victim 1 wrote LYNCH that after that night, she

was to be finished with his sextortion scheme. He replied, "ok but be prepared to do a lot."

LYNCH told Victim 1 "get naked pussy stay naked without spreading." Victim 1 and

LYNCH then went on to engage in a role playing sexual chat wherein LYNCH sent a picture

of his penis and Victim 1 sent multiple masturbation images and videos.            After the

conversation, LYNCH again demanded another video. Victim 1 again asked that LYNCH

delete her conversation, pictures, and videos if she make another video and stated, "I'm just

trying to make sure my family don't see this ok?" LYNCH agreed and the two went back

and forth about Victim 1 sending the final video before he erases everything else; Victim 1

demanded the conversation and files be deleted first. Victim 1 did not send the video,

                                             8
requesting proof before doing so.



       16.    During the next few days, the two went back and forth, with LYNCH

repeatedly requesting nude images and threatening to post the files he already had if Victim 1

failed to produce and send more sexucilly explicit image and videos.



       17.    On or about May 28,2018,Victim 1 called me and advised that LYNCH posted

a nude image ofher Facebook account. Victim 1 said she removed the image so her Facebook

friends, to include family members, would not see it.

                                         VICTIM 2


       18.    On or about April 29, 2018, LYNCH used the "gregory.oneil.752" Facebook

account to send a message to Victim 2. After LYNCH greeted Victim 2, she wrote, "just

letting you know im 14," to which LYNCH replied that he is 16. LYNCH then sent a picture

purportedly ofhimselfstanding in a mirror with his phone up and no shirt on making a muscle

(hereinafter "no shirt/making a muscle"). Victim replied "ohh wow your fine asffF'(as fuck);

LYNCH asked "are you a virgin" and Victim 2 stated she was. As the conversation

continued. Victim 2 claimed she had engaged in certain sexual acts, to include oral sex.

LYNCH asked "ever had your pussy played with" and Victim 2 replied "yes." LYNCH then

sent a picture of an erect penis and asked "do you like my cock." Victim 2 replied it was big

and LYNCH asked for a naked picture. Victim 2 sent a picture of herself facing away from

the camera, wearing underwear, and a t-shirt. LYNCH told her "that's not nude sexy."

Victim 2 then sent a picture of her nude buttocks. Victim 2 wrote, "don't show anybody

                                              9
please I got exposed once and it's not happening again." LYNCH replied, "ok so I screen

shot all your friends. If you don't do everything I ask I will expose." Victim 2 wrote "I won't

do anything if you threatening me";to which LYNCH replied "well I'm just letting you know

if you don't do as I ask I will post. Now tits with face pic...do as I ask and I won't (post)".

Victim 2 threatened to expose LYNCH as well since he sent a picture of his penis. LYNCH

replied the image was obtained from Google and ordered "tits and face now." Victim 2 sent

a picture in which she held her shirt up exposing her breasts with her face in the image.

LYNCH then wrote "now pussy" and Victim 2 replied, Omg I can't." LYNCH replied, "do

it." Victim 2 then sent a close-up image of her vagina.



       19.    LYNCH then wrote,"now full body nude...spread your pussy open." Victim

2 replied "but if I do this for you you won't expose," to which LYNCH replied, "I won't.

Your help me cum." Victim 2 sent another close-up picture of her vagina. LYNCH replied,

"make a video of you playing with it." Victim 2 wrote,"this shit is getting to far and im sorry

im not sending anymore. I have a boyfriend and if my mom saw you expose me she would

have me grounded." LYNCH replied,"make the video." Victim 2 agreed saying "IM ONLY

MAKING THE VIDEO AETER THAT IM DONE SENDING AND IM NOT TALKING

TO YOU AFTER THAT." LYNCH wrote back, "you are done till I tell you." Victim 2

asked several times to be left alone and stated "I dont wanna send anymore after this im

already scared enough." LYNCH wrote, "well be totally naked. Show your body and then

play with your pussy."        Soon thereafter, it appeared that a video, titled "video-

1525023646.mp4" was attached to the chat(contents not recovered by the FBI).

                                              10
       20.       After the video, Victim 2 wrote, "I did what you asked for now thats it," to

which LYNCH replied "for now." LYNCH then wrote, "find something to stick into your

pussy and take a picture." Victim 2 replied "I'm 14 and I don't wanna be pressure." LYNCH

tried to convince Victim 2 to masturbate on a video chat which she refused; LYNCH re-sent

the picture ofVictim 2 exposing her breasts and stated that would be his first post to her family

and fiiends. LYNCH then sent Victim 2a screenshot showing he was in Facebook Messenger

communication with Victim 2's boyfriend and asked Victim 2 "should 1." LYNCH sent

Victim 2 a screenshot showing that he attached the picture of Victim 2's breasts(with her face)

and bare buttocks to her boyfriend's Messenger session. From the Facebook retum it appears

as though LYNCH sent two close-up pictures of Victim 2's vagina, buttocks, and breasts to

the boyfriend.



       21.       On or about June 27, 2018, the FBI located and interviewed Victim 2, a 14-

year-old resident of western New York, who recalled receiving a friend request from "Gregory

O'Neil" in May 2018. Victim 2 said she took pictures of her breasts, buttocks, and vagina at

LYNCH's direction. She said she did so under duress fearing that her failure to do so would

result in LYNCH disseminating her conversations and images to her family members over

Facebook. Victim 2 positively identified her Facebook account and validated the specific

conversations and pictures discussed herein. Victim 2 advised that she never video chatted

with LYNCH and never spoke to him over a voice call. Victim 2 said she was exceptionally

scared about the sextortion plot, informed her mother, and then blocked LYNCH's

gregory.oneil.752 account. Victim 2 showed the FBI her portion of the conversation, which

                                               11
matched what was recovered from the Facebook search warrant return.

                                         VICTIM 3


       22.    On or about April 30, 2018, LYNCH, using the Facebook account

"gregory.oneil.752," wrote to Victim 3 and stated that he added her as a Facebook friend

because he thought she was cute. On May 2, 2018, LYNCH sent the no shirt/making a

muscle picture to Victim 3, and the two began to converse. Victim 3 stated that she was 16

going on 17. LYNCH asked Victim 3 ifshe liked his body and she resisted stating that it was

not right for her to comment on it. LYNCH then sent a picture ofan erect penis, which made

Victim 3 upset because she has a boyfriend and "...and no offense body isn't everything it's

the personality and heart." Victim 3 admonished LYNCH for sending the penis picture.

LYNCH then asked if Victim 3 was a virgin, but she refused to answer: "it's non ofyour bis."

LYNCH replied, "well you do as I ask or should I post our conversation...topless picture of

you." Victim 3 was confused and replied, "?...what?...I'm so confused." LYNCH replied,

"I'll post our conversation to aU your friends unless you do as I ask." Victim 3 asked,"why?"

and LYNCH stated,"because I can." Victim 3 wrote,"there is nothing wrong with this convo

[you] sent pics...I can get you in jail." LYNCH again stated, "because you won't do as I

ask." Victim 3 replied,"I have a BOYFRIEND...you do this to every girl?" LYNCH wrote

back,"Idc and no."



       23.    Victim 3 informed LYNCH that she did not do anything wrong and did not

send pictures, stating "its black mail your the disgusting pig." The two discussed a voice call

over Facebook Messenger and it appeared there were two video chat calls in a row (content

                                              12
not recovered). Following the calls, Victim 3 asked ifLYNCH would delete what he has and

was assured he would. LYNCH advised he deleted everything but wanted to keep one thing

for himself. Victim 3 objected and LYNCH claimed he would crop her face out ofthe image.



       24.    On or about May 3, 2018, it appeared from the chat that the two had another

video chat session (content not recovered), and later LYNCH asked for a picture. Victim 3

said she was up late because of her depression, and wrote that she does not send pictures.

LYNCH then sent a screen shot of Victim 3's video chat that showed her wearing underwear

with her breasts and face exposed and wrote "luck I do/now do it." After no reply from

Victim 3, LYNCH wrote, "you will be mine" and sent a screen shot from the video chat of

Victim 3's vagina and wrote, "I have that too/you going to do everything I want...! want a

topless picture with your face before you go to school/or you know what happens ifyou don't.

I want a ftill body nude too".


       25.    Victim 3 wrote back that she was in the hospital and did not know when she

would be released. Victim 3 sent two pictures of an arm and a leg(purported to be hers)that

were cut up and stated that she was being admitted to the hospital. Victim 3 wrote, "Just

please don't do this again I'm hating my self and wanting to ruin myselffor good I got to go

to jones hiU," which I know to be a hospital in Jamestown, New York. Victim 3 added,"I'm

sorry I destroyed my body I never liked it anyways sad I failed but glad its ruined so everyone

will love the real me." LYNCH then sent two screen shots from a video chat that showed

Victim 3 in underwear with her breasts and face exposed. He wrote "when you get home


                                              13
from school video chat/you are going to do as I want/I will release the video of you playing

with your pussy unless you do as I ask/you will be mine." LYNCH attached three screen

shots of Victim 3's Facebook friends. Victim 3 sent a picture ofherselfin a hospital gown and

stated that she has to block LYNCH on Facebook so she does not get in trouble(with hospital

staff).



          26.   On June 28, 2018, a colleague and I interviewed Victim 3, a 16-year-old

resident of western New York. Victim 3 recalled that in early May 2018, she received a

Facebook friend request from "Gregory O'Neil" and said she accepted it. Victim 3 viewed

the printed copy of her conversation with LYNCH and recognized it; she said she was a

participant in the conversation.     Victim 3 viewed the pictures sent by LYNCH and

immediately recalled receiving them. Victim 3 recalled that she took part several sexual video

chats where she exposed her breasts and vagina at LYNCH's direction. Victim 3 said she

feared her failure to engage in these video chat sessions would result in LYNCH sending the

contents of her communications to her family, as he threatened to do. Victim 3 recalled that

during voice calls and video chats, LYNCH threatened that he knew where Victim 3 resided

and threatened to hurt her family members should she not do as he directed. Victim 3 never

saw LYNCH during the video chats (his camera was not on). Victim 3 viewed the screen

shots sent by LYNCH that were discussed above, to include the close up of her vagina, and

confirmed they were from her video chat sessions with LYNCH.



          27.   Victim 3, who is diagnosed with depression, wanted the sextortion to end and

                                             14
obtained images of a cut up leg and an arm from Google. She represented the images to be

her. Victim 3 said the sextortion left her "very disturbed" and "very upset." She mentioned

being "highly uncomfortable, like nails going into my skin." Victim 3 added "made me

almost want to die." Victim 3's mother told me that Victim 3 was diagnosed with depression

and takes medication for the condition. Victim 3's mother recalled Victim 3 remaining locked

in her room for days during this incident and thereafter. Victim 3 told her mother that she

"doesn't want to be here" and "there's nothing to live for." She recalled Victim 3 attempting

suicide by overdosing on pills following the incident; she was sure this sextortion was a

catalyst for the suicide attempt.



       28.    Victim 3 showed me screen shots she took of her conversation with LYNCH,

and I observed them to be exact matches of portions ofthe Facebook search warrant retum.

                                         VICTIM 4


       29.    On or about May 3, 2018, Victim 4 wrote to LYNCH,"hey, do I know you?"

to which LYNCH replied, "no I just added you because you are very sexy." Victim 4 stated

that she was "16 almost 17." LYNCH then asked Victim 4 ifshe was a virgin and she replied,

"haha no". LYNCH next asked, "ever let a guy cum inside you," and she again replied "ha

no." LYNCH sent the no shirt/making muscle picture and asked if Victim 4. Victim 4

complimented the body in the picture sent and they conversed about their day. LYNCH

wrote that she would feel better to discuss what was going on. Victim 4 confided "what's

there to say. Beside I wanna die. I don't see my dad people hate me I'm a slut I'm a worthless

disappointment so on." LYNCH complimented Victim 4 and she then confided in LYNCH

                                             15
the number ofboys she had sex with. The conversation-then turned sexual.



       30.    On or about May 4, 2018, the conversation continued when LYNCH sent the

picture of an erect penis held over a toilet that was sent to other victims. LYNCH asked

Victim 4 for a picture, and she resisted stating she was once blackmailed having done so.

LYNCH wrote, "I'll make a video of me playing with my cock if you do...I'm not going to

black mail you Ijust want to cum to you." Victim 4 stated that the most she ever sent was an

image in her bra and underwear; LYNCH stated "I just want to see your boobs that's all."

Victim 4 wrote that if LYNCH can "turn her on" with just text, she would agree to a "bra

and pantie pic." After several sexual texts. Victim 4 sent an image of herself in a bra and

panties with no face in the image. LYNCH then asked to see her bare breasts and Victim 4

refused to send an additional image. LYNCH then sent a saeen shot of Victim 4's Facebook

friends, which included family members. LYNCH wrote,"Then let's see what they all think

about our conversation/unless you do as I ask. I screen shot our conversation and I have

them up on messenger. Do as I ask or I post to them...show me your tits or I post."


       31.    When Victim 4 asked how she would know her conversations and picture were

deleted, LYNCH replied, "because I'm an asshole but I'm not going to ftick your life up if

you help me cum." Victim 4 continued to protest and resist; she asked if this could be done

on Facetime and not with pictures. Victim 4 eventually wrote, "Literally I have been going

through hell lately and I thought you were a nice guy." LYNCH wrote, "I'm done talking

are you going to do it or not" before asking Victim 4 if her pubic hair was shaved. Victim 4


                                            16
sent a picture ofherself wearing shorts, her breasts exposed, and her face again blocked in the

image. LYNCH wrote, "tho are so amazing/now do it again nude." Victim 4 asked "can

this plz be the last one" and sent an image of herself naked with her face again blocked.

LYNCH replied, "let me see your pussy" and Victim 4 sent a close-up picture of her vagina.

LYNCH then wrote "spread it," and Victim 4 sent another close-up picture with her fingers

holding her vagina open. LYNCH wrote, "wider/1 want to see the hole my dick goes in."

Victim 4 complied and sent another dose-up image of her vaginal opening. LYNCH then

asked for "now nude with face," and Victim 4 replied, "just saying if I keep crying like this I

could die because I have a heart problem and crying so much causes my heart to go really fast

and with the problem I have I could die from it." LYNCH replied,"take the picture/then we

can video chat and I can watch you play with your pussy." Victim 4's mother appeared to

take her device and wrote,"this is her mother ifI see these pics anywhere I will have your ass

arrested." LYNCH replied,"Lmao everyone will see bye."



       32.    On or about June 26, 2018, a colleague and I interviewed Victim 4, a 17-year-

old girl of western New York. Victim 4 recalled that on May 3,2018,she accepted LYNCH's

friend request and communicated with him over Messenger about sexual topics. She told me

that LYNCH soon threatened to disseminate portions of their conversation to her family

members if she did not send him nude images. When LYNCH sent the screen shot of her

Facebook friends. Victim 4 understood that as a threat ofdissemination ofher images. Victim

4 said the images she sent were created at LYNCH's direction and recalled taking pictures of

both her breasts and vagina. Victim 4's mother recalled sitting downstairs in the home when

                                              17
Victim 4 ran down stairs and was in tears as a result of these communications. She said

Victim 4 was crying so hard she could not speak clearly. Victim 4's mother then sent the text

to LYNCH as stated above.

                                         VICTIM 5


       33.    On or about April 29, 2018, LYNCH, using the Facebook account

"gregory.oneil.753" sent a message to Victim 5 saying "hey sexy." Victim 5 advised that she

was 14-years-old. LYNCH sent a picture of a man with no shirt on to Victim 5 and asked

"do you like." LYNCH then asked, "can I ask you a personal question/are you a virgin."

Victim 5 replied that she was not and when asked by LYNCH about protection, she replied

that she did not use a condom when she previously had sex. LYNCH sent a picture of an

erect penis and asked,"do you like my cock" and then asked for a picture of Victim 5. Victim

5 sent a face picture and LYNCH asked "can I see your tits" and was told no. LYNCH sent

a screen shot ofthe Facebook profile ofa family member(possibly her father)and wrote,"ok

I'll post our conversation to him if you don't". Victim 5 replied "fine but nothing else OK

and I'm 13." LYNCH told her to ensure her face is in the picture, which she refused.

LYNCH replied "ok posting". Victim 5 wrote "please don't" to which LYNCH told her

"[then] face and tits"; Victim 5 sent a picture with her hair in her face and a breast exposed.

LYNCH wrote back "both tits/take the shirt offtoo," and Victim 5 sent another with her shirt

pulled up high on her chest with both breasts exposed.



       34.    LYNCH then wrote "ok now that I have that show your pussy"; Victim 5 stated

she cannot because her little brothers are around. LYNCH wrote "now/you can/one picture

                                              18
of your pussy now and then more later." Victim 5 replied "u said u would leave me alone"

to which LYNCH wrote "I lied. I wanted a picture to send if you didn't do everything I

asked." LYNCH asked if Victim 5 was shaved and Victim 5 replied,"don't ever text me after

this or my family again," and LYNCH wrote "well you going to do a few things before we

are done". Victim 5 stated that she could not do videos, to which and LYNCH wrote "pussy

pic now".



       35.    Victim 5 wrote that this was "phone rape," to which LYNCH wrote back that

he did not care. Victim 5 sent a picture of her vagina exposed by moving her underwear to

the side. LYNCH next told her "take your bottoms off and spread your pussy open"; Victim

5 protested and LYNCH wrote "listen do everything I and I leave you alone/now spread your

pussy." Victim 5 sent another picture ofher vagina being spread open by her fingers. Victim

5 wrote "I have never had sex before and I have a bf and I'm 13 please leave me alone."

LYNCH replied "no now full nude pic/take all your clothes off/I want to see that body

naked/then a close up of your pussy spread open." After some discussion wherein Victim 5

wrote that she had time constraints because she had to call her grandmother, LYNCH wrote,

"tits now" and Victim 5 sent a picture ofher breasts. She explained that she cannot show her

face right now and LYNCH told her "ok pussy but a close up." Victim 5 protested that she

cannot do a "full body" because she may get caught. LYNCH told her, "ok close up of your

pussy, to which Victim 5 asked "ok then can I stop with the pics." LYNCH replied "not till

I am done/with you." Victim 5 sent a close-up image of her vagina and advised she could

not video chat because she would get caught; LYNCH told her to spread her vagina. Victim

                                            19
5 sent another picture ofher vagina being spread out by her fingers, and LYNCH then directed

"closer."




       36.    Based on the chat log, it appears Victim 5 sent a video titled, "video-

1525028968.mp4." to LYNCH,who then told her "show me your clit." Victim 5 asked, "is

that the top?" LYNCH replied "yes the thing you were rubbing"; Victim 5 sent another close-

up picture of her vagina. LYNCH wrote "no/hang on I'll show you/find something to stick

inside your pussy/and take a picture ofit in you." Victim 5 sent a picture of her vagina with

a marker in it. LYNCH stated "make a video of you going in and out," and Victim 5 sent a

video titled, "video-1525029248.mp4". LYNCH asked "are you wet," and then he sent a

picture of a vagina pulled open so the clitoris is exposed. He then wrote, "that's your clit

show me that." Victim 5 sent zinother close-up of her vagina and wrote "that's the best I can

do" and then sent another video titled, "video-1525029487.mp4." It appears from the log the

video was sexual because LYNCH wrote in response,"omg/ok find something bigger to put

inside." Victim 5 said she could not.




       37.    LYNCH advised she could be done after two more videos if she showed her

face in one. Victim 5 stated one more video and refused to show her face. LYNCH replied

"you can or I post." Victim 5 then sent a video titled, "video-I525029665.mp4." LYNCH

was unsatisfied with the length of the video and told Victim 5 to video chat him. Victim 5

again stated that she had to help a family member and had to leave. LYNCH again threatened

to post her images and Victim 5 sent a video titled "video-1525029890.mp4." LYNCH again
                                             20

                                                     i
protested "no video chat," and Victim 5 said she had to leave. LYNCH advised "ok after

video chat" and Victim 5 vvrote "then don't text me ok." Victim 5 stated she had time to

video chat and LYNCH told her to "get a brush to fuck," and when she was confused told

her "a brush handle." Victim 5 stated she previously lied about being 14 and that she was

actually 13. LYNCH stated "hot. I might have to come fuck you". From the chat log it

shows that the two engaged in a video chat session(no contents recovered).



       38.    On or about April 30, 2018, the conversation continued, and LYNCH offered

to make this stop forever, but Victim 5 stated she got in trouble for being on her phone when

she should not be. The following day. May 1,2018, LYNCH stated a name to whom he was

going to post her images and sent her a picture of Victim 5 exposing her breasts. Victim 5

promised to video chat with LYNCH when she got home from school. LYNCH stated,"you

better" and told her ifshe wanted this to stop she would have to "have sex with me."



       39.    On or about May 2, 2018, the conversation continued when Victim 5 told

LYNCH that he could not text her during the day, from 5:00 am until 9:00 pm because of

school, and she asked that he delete what he had. LYNCH replied "pussy pic" to which

Victim 5 asked,"but first are u fine about what I told u?" LYNCH wrote "sure," and Victim

5 advised that after the video chat she would have to go to bed. LYNCH told her "ok make

a video that is a minute long of you playing with your pussy." Victim 5 sent "video-

152522195l.mp4," to which LYNCH replied "it's not a minute long." Victim 5 advised she

could not make videos that long on her phone. LYNCH told her to make three videos then,

                                             21
"one fijcking the brush." Victim 5 then sent three videos in a row, none of which were

recovered by the FBI.


       40.    Victim 5 then wrote "bye/that's what I wanted to say good bye and to be left

alone." LYNCH told her "video chat tomorrow and we will be done." Victim 5 advised

what time she would be available. He also told her "...but I think I want to have sex with

you," and Victim 5 replied "ummm no I'm waiting tiU I'm over 18 and gn (goodnight)."

LYNCH wrote,"well idk/if you don't I'll post everything." He continued,"yo idc about the

time I'm homy now."



       41.    On or about May 3, 2018, the conversation continued when LYNCH replied,

"wow posting," and Victim 5 wrote,"I can't talk I can when I get home I [swear]." LYNCH

told her "you lucking better/I'm going to want a lot today/I want you to stick something

bigger then the brush/inside that pussy/if you don't I'm posting/go to the bathroom and take

a few pictures ofyour pussy/idc if you're at school." Victim 5 wrote that she would do a long

video chat that evening.



       42.    On May 4, 2018, the conversation continued when LYNCH told her, "well I

want a pussy pic and a tits and face pic/now." Victim 5 sent a picture of her breasts and

vagina and another of her vagina. LYNCH told her "spread your pussy wider," and Victim

5 sent a picture of her face; LYNCH directed "with tits." Victim 5 then sent a picture of her

vagina being opened up with her fingers and another ofher breasts with her face in the image.


                                             22
Victim 5 advised that she had to leave, and LYNCH told her to put something inside her;

Victim 5 wrote that all she had was the brush and he replied "ok in your ass." Victim 5 refused

to do so telling LYNCH that she has never done that before and that she had a physical that

day and would be sent to the emergency room. LYNCH wrote "fme," and Victim 5 wrote,

"so u want a vid offront" and he replied "yeah but go deep and fast." Victim 5 sent a video

titled "video-1525392555.mp4" and another titled "video-1525392569.mp4." Victim 5 wrote

that "I gtg," and LYNCH stated "close up picture of your pussy," which she sent. LYNCH

then wrote "closer." Victim 5 complied again and sent a closer-framed picture of her vagina.

LYNCH told Victim 5 "video chat now," but she said she could not because she was outside

getting into a car and said she is not allowed on her phone anymore. LYNCH wrote, "long

video chat tonight/your going to put the brush in your ass while you play with your

pussy/you better video chat tonight."



       43.    On May 5,2018,the chat continued and LYNCH told Victim 5 "full body nude

pic," which she sent. LYNCH then directed Victim 5 to "spread your pussy." She then sent

two additional pictures of her vagina as directed. LYNCH then wrote "ok fuck the brush."

Victim 5 sent a video titled "video-1525484941.mp4," to which LYNCH replied, "rub your

clit in the next video." Victim 5 replied, "I can't fuck the brush at the same time then," to

which LYNCH replied "I know just rub it/you don't have to fiick the brush." Victim 5 sent

a video titled "video-1525485068.mp4." LYNCH vwote, "close up picture of your clit,"

which she sent as directed. LYNCH next told Victim 5 to "[now] put the brush in your ass

then play with your pussy." Victim 5 told him she was "not doing anything with my ass" and

                                             23
that she "[has] her physical Monday." LYNCH wrote "do it," to which she replied "I can't"

and he stated, "then video chat." Victim 5 stated she is not allowed to do so after 7:00 pm,

to which LYNCH wrote "idc video chat and play with that pussy and show that body or I

post." Victim 5 wrote "omg I hate u," and then the two engaged in a video chat session.

Following the session, LYNCH wrote, "nigh and you can block me/we are done for good

ok."




       44.    On or about May 6, 2018, LYNCH again contacted Victim 5 and wrote "I'm

homy/tits and face," which she sent as directed. He then wrote "now pussy," which she also

sent as directed. LYNCH next wrote "now let me see your asshole," which she complied

with by sending an image of her vagina and anus. He next wrote "spread the pussy wide

open," which she again sent as directed. LYNCH next wrote "now stick the brush in your

ass," to which Victim 5 refused "I can't not in my ass only my pussy." He replied "do it

now," to which Victim 5 again mentioned her physical coming up. He replied "fine let's see

what your bfthinks of your nudes." Victim 5 then wrote that she can do a smaller brush but

not her bigger one. She next sent a picture of a pink brush handle inserted into her anus.

LYNCH directed her to make a video of her putting the brush in and out of her rectum while

putting the larger brush into her vagina. Victim 5 said she cannot do two brushes and hold

the phone. LYNCH told her to put them in deep then she can; Victim 5 offered "I can put

my razor up my ass and fuck the brush." Victim 5 sent a video (not recovered by the FBI)

and was then advised to make three similar ones and to video chat. LYNCH told her to make

sure one ofthe videos is of her using the brush on her rectum. Victim 5 advised that she sent

                                             24
                               V
the video, and when LYNCH did not seem to obtain it, she wondered if "it won't send BC it

shows private part." She offered to video chat later in the week (because she stated she was

on her period). LYNCH ordered her "no now/get naked and ready to fuck your ass and

pussy." Victim 5 replied "Y are u doing [this] don't u have anything else to do," to which

LYNCH replied "no but cum to your nice 13 year old body." From the chat log, it appeared

that the two did video chat(the log reads,"you and [Victim 5's fu-st name] can now see each

other"); LYNCH gave Victim 5 directions: "ass," "deep," "in your [ass]."



       45.    On or about May 8,2018,LYNCH wrote Victim 5 "tonight/1 love your young

pussy/I want to see that young pussy." Victim 5 replied "I can't talk [right now]." On May

9, 2018, LYNCH replied "posting/all the videos/you fucked up." He then sent a picture of

Victim 5 holding her shirt up exposing her breasts with her face visible and wrote "yup

posting/I give you a chance" before sending a screen shot of Victim 5's Facebook friend's

profile page. The Facebook friend appears to be a family member (same last name) and

Victim 5 told him, "I can't answer in the morning" before promising to video chat later.

LYNCH told her "go to the bathroom and send me a pussy pic or I post."


       46.    On May 10, 2018, LYNCH wrote, "yo/I'm going to post/ok [Victim 5's first

name] you think I'm joking/I'm going to post." On May 11, 2018, Victim 5 plead with

LYNCH not to post any of her pictures or other materials, and she again promised to video

chat that evening. LYNCH told her,"I want you to fuck something big tonight" and after no

response began to again threaten to post.


                                            25
       47.    On or about May 12, 2018, Victim 5 wrote to LYNCH stating "what the fuck

I haven't been on my phone and I will video chat later BC I'm [sick] and I have been sick all

week and I have been sleeping." LYNCH replied "pussy pic now/I'm horny now." Victim

5 sent a picture ofher vagina. LYNCH replied "tits and face," and Victim 5 complied. When

told to take her shirt off. Victim 5 refused to do so and LYNCH told her "I want to see your

butthole." Victim 5 wrote, "[n]o on more pic and I'm leaving." LYNCH told her "now,"

and Victim 5 sent a picture of her vagina and anus. LYNCH then wrote "no shirt now," and

Victim 5 sent a picture ofher shirt pulled up exposing her breasts. LYNCH then wrote "make

a video of you pulling your tampon out, and Victim 5 refused stating "no im not doing that

m BC thats gross." LYNCH replied "well spread your pussy open then." Victim 5 next sent

a picture of her vagina with her fingers holding it open.


       48.    LYNCH then told her "ok next video chat I want to hear you say, I want you

to cum in my 13 year old as you play with it ok." Victim 5 asked to be left alone while she

was sick, to which LYNCH replied, "pull on one of your nipples pic." Victim 5 wrote,"no

I'm leaving," and LYNCH replied "now." Victim 5 wrote "fme then don't text (after the

picture)." Victim 5 sent a picture of her pulling on her nipple. LYNCH then wrote "now say

you are my whore," and Victim 5 complied stating, "I'm ur whore." LYNCH then asked,

"do you want my cock to [fill] your pussy" and Victim 5 wrote "no I don't." LYNCH wrote,

"tell me that you want your young pussy fill with my nut/you are my whore and do as I say."

LYNCH told Victim 5 "I want you to have sex with someone and take pictures of it/and

videos/you have till Sunday/if you don't/I will post." The conduct continued in a similar

                                              26
fashion over the next few days before Victim 5 advised on May 14,2018,that a police officer

was going to search her phone; on May 16, she advised that she was grounded for two weeks

and would not have her phone.



       49.    On May 17, 2018, LYNCH wrote "if I don't get any today I'll post my slut."

Over the course of several days, Victim 5 continued to send pictures of her vagina at

LYNCH's direction. On May 23, 2018, LYNCH told Victim 5 to "go to the bathroom and

take a picture of your pussy." Minutes later, with no response, LYNCH vsnrote, "Do it I'm

not playing games anymore/I have enough of you to ruin your life. You are mine/Fine/I

guess I'll have to remind you" and sent a picture ofan open chat session with Victim 5's father

wherein LYNCH wrote, "hi."



       50.    On June 27, 2018, the FBI interviewed Victim 5, a 13-year-old female resident

of Western New York, at her residence in the presence of her grandmother. During the

interview, Victim 5 confirmed that she was approached by LYNCH over Facebook

Messenger, recognized the images sent by LYNCH,and confirmed she was a participant in

the conversation. She told the FBI that LYNCH asked her for pictures of her breasts and

vagina. When asked if she sent those type ofimages. Victim 5's grandmother became upset,

and Victim 5 departed the interview.



       51.    On July 2,2018, the FBI again interviewed Victim 5 who reviewed the chat log

between herself and LYNCH and said she was a participant in the chat and verified the

                                              27
account as her own. Victim 5 recalled LYNCH initiated contact over Facebook Messenger,

and she recognized a mutual friend. Victim 5 said LYNCH quickly sent her a penis picture

and began to ask her for pictures of her face and breasts, which she did. LYNCH then asked

Victim to produce images of her vagina and send them to him; Victim 5 said she initially

resisted the request because she was not comfortable. LYNCH pressured Victim 5 by

threatening to send the chat transcripts and pictures her father if she did not comply.


       52.     Victim 5 knew LYNCH was willing and capable to send the chats and pictures

to Victim 5's father because he sent Victim 5 an image of her father's Facebook profile page.

Because she feared LYNCH would send the chats and pictures to her father, Victim 5

continued to comply with all his requests. Victim 5 called the scheme a "blackmail" and said

she produced new images, videos to include masturbation videos, under duress. Victim 5 said

she complied exactly as directed by LYNCH;she explained the content ofthe videos would

be exactly what was requested by LYNCH. Victim 5 further recalled being coerced into

participating in sexual video chats with LYNCH. Victim 5 said that during these video chats,

LYNCH ordered her to display her vagina is various ways; Victim 5 said she did exactly what

LYNCH told her to do. Victim 5 said the incident caused her emotional distress and she is

still having trouble sleeping.




                                              28
                                FEDERAL SUBPOENAS


       53.    On May 25, 2018, the FBI served an administrative subpoena to Facebook

requesting subscriber information ofgregory.oneil.752. On May 26,2018, Facebook advised

that the account gregory.oneil.752 was aeated on April 29, 2018 from IP address

72.184.105.221 ("target IP address"), which is registered to Spectrum/Time Warner Cable

(TWC). Facebook also provided that telephone number(352)350-5064 was associated with

the account and noted that it was "verified," meaning they have communicated with the user

over it. Facebook also advised that the email account runcool@mail.com was listed by the

user when initiating the account.



      54.     On May 28, 2018, the FBI served an administrative subpoena to TWC

requesting the registrant ofthe target IP address on April 29,2018. On May 29,2018, TWC

informed the FBI that the IP address was registered to John Caro, address 6232 West La

Prima Court, Crystal River, Florida 34429.



      55.     On May 29,2018,the FBI also served an administrative subpoena to Talk Tone

requesting subscriber data associated with telephone number (352) 350-5064. On May 30,

2018, Talk Tone informed the FBI that telephone number(352)350-5064 was registered with

display name "Andrew Lynch" and the email address lynn21@mail.com.



      56.    In response to administrative subpoenas issued by the FBI, l&l legal advised

that email addresses lynn21@mail.com and runcooI@mail.com were both subscribed to by

                                             29
"Josh Lynn" with different dates of birth. Email address lynn21@mail.com was created on

April 11, 2018, and runcool@mail.com was created on April 29, 2018. Of note, both email

accounts showed logins from the target IP address.



       57.    Additional investigation into address 6232 West La Prima Court, Crystal

River, Florida 34429 showed that it is a mobile home, and John Caro is listed as a former

resident at the address. Located just across the street from the mobile home is 6231 West La

Prima Court. Florida Department of Motor Vehicles records show that at least two

individuals list 6231 West La Prima Court as their address: John Caro, date of birth

December 14, 19XX (redacted), and ANDREW LYNCH, date of birth October 5, 19XX

(redacted).

                            FEDERAL SEARCH WARRANT


       58.    Based on the investigation as detailed herein, on July 11,2018, a United States

Magistrate Judge in the Middle District ofFlorida signed a warrant authorizing the search of

6232 West La Prima Court, Crystal River, Florida 34429, the residence associated with

ANDREW LYNCH and John Caro. On July 18,2018, the FBI executed the warrant. My

colleague and I were present for the search and interviewed LYNCH while Agents assigned

to the FBI in Ocala, Florida, spoke to his brother Anthony Caro.



       59.    As mentioned above, Caro was interviewed by the FBI during the warrant's

execution. During the interview, Caro said that for the past four years he has resided at 6232

West La Prima Court, Crystal River, Florida 34429, with LYNCH. Over a year earlier,

                                             30
Caro's ex-girlfriend lived there as weU. Caro said he worked the night shift in the medical

field and he knew the residence's WiFi required a password.



      60.    During the warrant's execution, my colleague and I interviewed LYNCH.

LYNCH said he lived at 6232 West La Prima Court with his half-brother, Anthony Caro.

His other half-brother, John Caro, formerly resided there until fall 2017. LYNCH also said

the home's WiFi was password protected, though could not recall the password; he advised

he has provided the password to friends on occasion. LYNCH said his current cell phone

was about six months old. LYNCH recalled speaking to a Detective from the Citrus County

(Florida) Sheriffs Office (CCSO) in June 2018. After the June 2018 CCSO interview,

LYNCH spoke to his friend, hereinafter Witness 1, who said the same Detective contacted

him as well. Witness 1 told LYNCH that LYNCH and/or Caro were being investigated by

the CCSO for communicating with underage girls. 1 then showed LYNCH several messages

from gregory.oneil.752 and he denied recognizing them. I asked LYNCH about(352) 350-

5064 and email accounts runcool@mail.com and lynn21@mail.com. LYNCH said he did

not recognize any of them. I then showed LYNCH the subpoena return for(352)350-5064,

which was registered in his name. He replied, "[n]ot my number." He was confident Caro

would not have obtained a phone number in LYNCH's name. LYNCH then asked if he

could terminate the interview and I advised he could stop answering questions or depart

anytime. Soon thereafter, LYNCH terminated the interview.



      61.    Soon thereafter, I was approached by Sandra Lynch and Anthony Caro,

                                            31
ANDREW LYNCH's mother and half-brother, who advised that Anthony Caro works as a

radiologist technician at a large hospital in Tampa. They explained that Caro works from

7:00 pm - 7:00 am on Friday, Saturday, and Sunday nights. Caro said he needs to leave for

work no later than 5:30 pm. I learned from the search team that LYNCH promptly identified

which phone was his, and that the number associated with this phone was (352) 610-3128.

LYNCH, Anthony Caro, and Sandra Lynch were all adamant that neither LYNCH nor

Anthony Caro ever engaged in the behavior described herein and did not operate

gregory.oneil.752.



       62.    Later on the same day, my colleague and I met Witness 1 who recalled speaking

to the aforementioned CCSO Detective in early June 2018. Witness 1 told us the CCSO

Detective showed him a few pictures that were sent from the IP address at 6232 West La

Prima Court to communicate with minors. None ofthe images CCSO showed him were the

same as discussed herein. Witness 1 recognized a few ofthe CCSO-provided pictures as being

of him. Witness 1 said those images were obtained by someone from Witness I's Facebook

page. The pictures the CCSO Detective showed Witness 1 were of him when he was 15 or

16 years old, before he got his tattoos. After his conversation with the Detective, Witness 1

changed his Facebook settings to ensure only Facebook friends could see his pictures. About

the same time, LYNCH deleted his Facebook page, got a new phone, and a new phone

number. LYNCH told Witness 1 he did so because ofthe Facebook data breach, referring to

the CCSO investigation, but Witness 1 suspected it was related to the CCSO Detective's

investigation. Witness 1 said he and LYNCH were long term friends but had a dispute around

                                             32
February 2018. They did not speak again until the CCSO Detective interviewed both. After

the Detective's interview with Witness 1, he called LYNCH to discuss the situation and heard

LYNCH's mother in background say,"[w]hat, you in trouble for child pom?" Witness 1 was

surprised and upset — he felt like he was now under law enforcement scrutiny without having

done anything to warrant it. I then showed Witness 1 some ofthe non-nude images sent from

gregory.oneil.752, purportedly of the account's user, and he did not recognize the images.

After the FBI departed the residence. Witness 1 spoke to LYNCH's sister who said LYNCH

was upset and throwing up; he was scared he would go to jail for something he did not do.

             INVESTIGATION OF PHONES/ADDITIONAL RECORDS


       63.    The FBI later assessed that Anthony Caro used the Facebook page

anthony.caro.1042, based on its content and friends, including one who works in the same

radiology department at the same hospital. Pursuant to a subpoena, Facebook advised

anthony.caro.1042 was associated with telephone number (813) 455-7837. Facebook also

advised that the number was "verified," meaning they communicated with the user of

anthony.caro.1042 over(813)455-7837. T-Mobile advised that telephone number(813)455-

7837 does not have any subscriber details associated with it. 1 noticed that some ofthe these

subject gregory.oniel.752 Facebook Messenger chat sessions took place during time periods

that Caro would have been at work in Tampa,about 60 miles away from his residence.



       64.    Based on records obtained by subpoena,I learned that telephone number(352)

610-3128 was subscribed to by LYNCH,and that he obtained the number on May 3, 2018.



                                             33
        65.   On July 24, 2018, a US Magistrate Judge in the Western District of New York

signed a warrant authorizing the FBI to obtain from T-Mobile cellular site data associated

with both LYNCH's and Caro's cellular telephones: (352) 610-3128 and (813) 455-7837,

respectively. The purpose of obtaining cellular site data associated with both phones was to

match cell tower locations up with specific chat sessions from gregory.oneil.752.



        66.   On August 7, 2018, the United States Attorney's Office in Buffalo issued a

Grand Jury subpoena to St. Joseph's Hospital in Tampa, Florida requesting Caro's

employment schedule from April 2018-July 2018. On August 6,2018,the FBI received the

requested records, which showed specific "clock in" and "clock out" times.



        67.   In February 2019, forensic reports pertaining to media seized pursuant to the

federal search warrant at LYNCH's residence were made available by the Western New York

Regional Computer Forensics Laboratory(RCFL). The report pertained to multiple extemal

hard drives and other pieces ofdigital media not searched at the field office due to the RCFL's

greater capability. Images were recovered from known child pomography hash sets; that is,

the images recovered were not child pomography, but were part of a series that did contain

child   pomography.       Most importantly, nothing related to Facebook account

gregory.oneil.752 was recovered.



        68.   In December 2019 and January 2020, two separate Court Orders were issued

to Facebook pursuant to Title 18, United States Code 2703(d). The purpose ofthe orders was

                                              34
to identify which machine cookies were associated with gregory.oneil.752 and other

Facebook accounts liked by the same machine cookie. The orders did not provide necessary

evidence.




       69.    In February 2020,1 asked my colleague, FBI Staff Operations Specialist(SOS)

Kimberly Smith to analyze more thoroughly the gregory.oneil.752 chats, specifically where

the Production of Child Pornography and/or Sextortion took place, and compare those

conversations to when Caro was known to be located at St. John's Hospital in Tampa(based

on his subpoenaed employment records). The subsequent paragraphs were developed from

SOS Smith's findings.



       70.    On or about May 5, 2018, at 01:42:09 UTC,from the target IP address at the

LYNCH/Caro residence, LYNCH used gregory.oneiI.752 demanded Victim 5 send him

illicit pictures. At 01:54:56 UTC,LYNCH demanded Victim 5 send a video of herselfputting

a hairbrush in her anus. When Victim 5 refused, at 01:57:37 UTC, LYNCH told her, "Idc

video chat and play with that pussy and show that body or I post." The employment records

show that Caro was at the hospital from 22:54 UTC on May 4,2018 until 11:37 UTC on May

5,2018. The conversation with Victim 5 began over two-and-a-half hours after Caro clocked

into the hospital.



       71.     On or about May 13,2018,LYNCH wrote Victim 5 "[d]ude I'm going to post."

The following day, he wrote Victim 5 "[y]ou better answer/Hey/Fine/I'll post." At 05:00:43

                                           35
UTC on May 14, 2018, from the target IP address at the LYNCH/Caro residence, LYNCH

sent a previously obtained nude image (that showed her face) of Victim 5 back to her. He

wrote, "I will post to your friends." At 05:11:08 UTC,LYNCH wrote "close up picture of

your pussy." At 05:11:29 UTC, Victim 5 sent a close up image of her vagina. The

employment records show that Caro was at the hospital from 23:00 UTC on May 13, 2018

until 11:30 UTC on May 14,2018. The threat to post, demanding a nude image, and Victim

5 ultimately sending one, took place while Caro was in the middle of his shift at the hospital.



       72.      On or about May 12, 2018, beginning at 08:39:47 UTC, LYNCH, using the

gregory.oneil.752 Facebook account, sent a photo ofa penis from the target IP address at the

LYNCH/Caro residence to a Facebook user who then identified herself as a 17 year old girl.

At 09:15:45 UTC, the minor sent a picture, purportedly of herself, wearing a black bra,

exposing her vagina (her face was not in the image). LYNCH replied "[o]k I will post to all

your friends if you don't do as I ask...naked body with face in picture." The girl indicated

she was afraid LYNCH would share the image with her brother and resisted sending a nude

with her face in the picture. At 09:24:30 UTC, LYNCH sent back to the minor the nude

image she sent him; he wrote, "I will show your brother." The employment records show

that Caro was at the hospital from 23:30 UTC on May 11, 2018 until 11:25 UTC on May 12,

2018. The conversation with this minor began about two-and-a-half hours before the end of

Caro's shift.




       73.      On or about May 12, 2018, LYNCH, using the gregory.oneil.752 Facebook

                                             36
account, began a Facebook Messenger conversation with a user who identified herself as a 15

year old girl. At 20:03:08 UTC,this minor sent a picture of her exposed breasts to LYNCH.

Several hours later, at 00:50:45 UTC, fi^om the LYNCH/Caro residence target IP address,

LYNCH sent a screenshot of one of the minor's Facebook friends profiles and wrote "let's

see what he thinks/or you can let me see." The minor told him to stop and LYNCH wrote

"then let me see." The minor sent a close up picture of her vagina at 00:59:35 UTC. The

employment records show that Caro was at the hospital from 23:10 UTC on May 12, 2018

until 11:42 UTC on May 13,2018. The conversation with this minor began about two and a

half hours before the end of Caro's shift. When LYNCH sent the screen shot ofthe minor's

Facebook friend, which led to her producing child pornography, Caro had been at work for

one hour and forty minutes.




                                           37
                               III.   CONCLUSION


       74,   Based upon ihe above information, 1 assert that probable cause exists to believe

that ANDREW LYNCH violated Title 18, United States Code, Sections, 2251, 226IA(2)(B),

and 2422(b)[Production of Child Pornography, Cyberstalking, and Attempted Enticement],




                                         Randall E. Garvcr, Special Agent
                                         Federal Bureau ofInvestigation


Sworn and subscribed to before me
this     day of March 2020




                                              lonorablc Jcremia|/J. McCarthy
                                         United States Magistrate Judge




                                            38
